Citation Nr: 1608077	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to personal assault. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2011 rating decision denied service connection for a mental condition, and the March 2013 rating decision denied service connection for PTSD due to personal assault.  

The Board notes that the Veteran submitted a March 2013 notice of disagreement regarding the portion of the March 2013 rating decision that addressed her right and left foot disabilities.  In her notice of disagreement, she specifically sought separate, 10 percent ratings for each foot as well as an effective date of April 12, 2011 for both ratings.  In an April 2014 rating decision, the RO granted these benefits in full, and therefore the Board will not address them further. 


FINDING OF FACT

The evidence demonstrates that the Veteran's PTSD is related to a personal assault during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD due to personal assault have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran seeks service connection for PTSD due, in part, to a sexual assault that occurred in service in 1986.  The Veteran carries a current diagnosis of PTSD.  See, e.g., April 2011 VA psychology consultation report; January 2013 VA PTSD examination report.    

The Veteran has submitted several statements describing the in-service stressor of a sexual assault by her drill sergeant in 1986.  Her statements are internally consistent, and her descriptions of the chronology of events in service, including the dates and locations where she was stationed, are confirmed by her service personnel records.  The Board finds the Veteran's descriptions of her in-service personal assault, including her discussion of these events for purposes of seeking VA mental health treatment, are both competent and highly credible.  The Veteran also submitted a May 2011 statement from A.B., a longtime friend, who corroborated the Veteran's description of her in-service personal assault.  The Board finds the statement from A.B. to be highly credible.  The Veteran's VA mental health treatment records reflect a long history of alcohol abuse and a history of suicide attempts, including an attempt in 1987 shortly after she was sexually assaulted.  See, e.g., April 2011 VA psychology note.

A January 2013 VA PTSD examination report affirmatively reflects that the Veteran's stressor of military sexual trauma contributed to her PTSD diagnosis.  Although the VA examiner determined that several of the "markers" of military sexual trauma were absent, the Board does not find that determination to be probative due to the lack of supporting rationale and the Veteran's subsequent statement in March 2013 that the VA examiner had not asked her about several of the markers during the examination.  

In short, the Veteran has competently and credibly reported that she was sexually assaulted in service in 1986, and she has provided internally consistent details that are confirmed (to the extent possible) by her service personnel records.  She has also submitted a corroborating statement from her longtime friend, A.B., relating to her sexual assault in service.  The Veteran has been diagnosed with PTSD, and both her VA treatment provider and a VA examiner confirmed the PTSD diagnosis in the context of her in-service personal assault.  The record also reflects the presence of "markers" pointing to a personal assault in service, including, for example, the Veteran's longstanding history of alcohol use, her history of suicide attempts, including one attempt shortly after the sexual assault occurred, and her transfer to a different duty station and the breakup of a primary relationship following the in-service sexual assault.  As such, all of the elements of service connection for PTSD based on personal assault are met, and the benefit should be granted.     

      
ORDER

Service connection for PTSD due to personal assault is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


